 REGAL ALUMINUM, INC.431RegalAluminum,Inc.andDistrictLodge 71,InternationalAssociationofMachinists&Aerospace Workers,AFL-CIO. Cases 17-CA-3291and 17-RC-5462October 29, 1969SUPPLEMENTAL DECISIONBY MEMBERS BROWN,JENKINS, AND ZAGORIAOn June 14, 1968, the National Labor RelationsBoard issued itsDecisionandOrder in theabove-entitledproceeding,'findingthattheRespondent had engaged in and was engaging incertain unfair labor practices in violation of Section8(a)(1) and (5) of the National Labor Relations Act,as amended, and ordering the Respondent to ceaseand desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act,including bargaining with the UnionThe Boardalso set aside the representation election conductedinCase 17-RC-5462 and directed the dismissal ofthat case in its entirety.On June 16, 1969, the Supreme Court of theUnited States issued its opinion inN.L R.B. v.Gissel Packing Company,395U S 575, affirminggenerally the Board's use of authorization cards indetermining a union'smajority status and theBoard's power to issue a bargaining order basedupon such showing where the employer's unfairlabor practices had a tendency to undermine theUnion's majority and impede the election process.Thereafter, the United States Court of AppealsfortheEighthCircuitremanded the instantproceeding to the Board for reconsideration in thelight of the Supreme Court's opinion inGisselOnAugust6,1969,theBoard issued a Noticepermitting the parties to file statements of positionwith respect to the application ofGisselto thisproceeding. Subsequently, Respondent, the ChargingParty,and the General Counsel filed timelystatements in support of their respective positionsPursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspower in connection with this case to a three-member panel.1171 NLRB No 189We have again reviewed the entire record,including the statements of position, and, havingreconsidered the matter, affirm our original findingand order in this respect for the reasons statedbelowIn our initial Decision we found in agreementwith the Trial Examiner that the Respondentviolated Section 8(a)(1) byCoercively interrogatingand polling employees concerning union activitiesand sympathies; creating the impression surveillanceofunionmeetingsandotheractivities;andpromisingandgrantinginsuranceandhospitalization plans and other benefits, including abetterChristmas bonus and improved lunchroomfacilities, in order to induce employees to refrainfrom supporting the Union. The Board also foundthat at the time of its original bargaining request theUnion represented a majority of the Employer'semployees in an appropriate unit and was entitled torecognition as their exclusive collective-bargainingrepresentative, and that the employer, by insistingupon an election in the absence of a good-faithdoubt and employing the time thus gained todissipatetheUnionmajority,violatedSection8(a)(5), and issued a bargaining order.In view of the standards set forth in the SupremeCourt's opinion inGissel,we find, that by refusingto bargain with the Union and by engaging in aseriesof unfair labor practices to undermine theUnion'smajority status the Respondent violatedSection 8(a)(5). The coercive effects of Respondent'sunfair labor practices cannot be eliminated by ceaseand desist remedies, and were of such a nature as tomake a fair election doubtful, if not impossible.Under these circumstances, the purposes of the Actcanbetterbeeffectuatedby reliance on theemployees'desiresasexpressedbysignedauthorization cards than on the results of a rerunelection. Therefore, the bargaining order previouslyissued to remedy the Employer's unfair laborpractices is appropriate to remedy its violations ofSection 8(a)(5) and (1) of the Act, and we shallaffirm it.SUPPLEMENTAL ORDERBased on the foregoing, and the entire record inthiscase, theNationalLaborRelationsBoardhereby affirms its Order issued in this proceeding onJune 14, 1968.179NLRB No. 69